Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to application filed on 11/3/2021. Claims 1-20 are pending examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.    
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 (exemplary) recites a series of steps of a method for operating an instant messaging server. The claim is directed to a process, which is a statutory category of invention. The claim is then analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations storing chat data transmitted and received in a first type chat room in a shared drive corresponding to an administrator with a first type account having an authority to manage the chat room; receiving, from a participant participating in a chat room, a request for previous chat data transmitted and received in the chat room before the participant started participating; and providing the previous chat data stored in the shared drive to the participant based on an access authority of the shared drive set in response to a chat room type.
The claimed process simply describes series for operating an instant messaging server. These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of fundamental commercial or business practices or of the limitations in the mind or via manual human activity, but for the recitation of generic computer component, such as a processor and an instant messaging server. That is, other than reciting an instant messaging server, comprising a processor nothing in the claim precludes the limitations from practically being performed in the human mind/pen and paper or by methods of organizing human activity. These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes fundamental economic principles or practices (including sales activities or behaviors), and managing personal behavior or relationships or interactions between people. For example, but for the computer-related language, the claim encompasses the manually managing a method for operating an instant messaging server.  These limitations are directed to an abstract idea because, if a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, and/or managing personal behavior or relationships or interactions between people, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea (2019 PEG). 
Next, the claim is analyzed to determine if it is integrated into a practical application. The claims (11 ad 12) recite additional limitation of using an instant messaging server, comprising at least one processor to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic computer performing a generic computer functions. This generic computer limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a computer (using the computer as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the server/processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claims 1, 11 and 12.  Furthermore, the dependent claims 2-9 and 18 do not resolve the issues raised in the independent claims. 
 Dependent claims 2-10 and 13-20, recite changing the access authority of the shared drive based on a type conversion of the chat room by an administrator account; converting the chat room type into a second type when an administrator account is converted into a second type account; and terminating use of the shared drive in response to a type conversion of the chat room; managing the first type chat room in a suspended state when an administrator account is converted into a second type account; and restricting access to the chat data stored in the shared drive while the suspended state continues; converting the chat room type into a second type based on a duration of the suspended state; and terminating use of the shared drive based on a type conversion of the chat room; comprising: removing an access restriction on the chat data stored in the shared drive when the administrator account is converted into the first type account in the suspended state; removing an access restriction on the chat data stored in the shared drive when an administrator authority is transferred to a participant with the first type account participating in the chat room in the suspended state; receiving, from a user, a request to generate the chat room to which at least one participant is assigned; generating, as the first type, the chat room comprising the user and at least one participant based on an account type of the user; allocating a space for the chat room in the shared drive; and setting the user as the administrator of the chat room; storing at least one of the chat data transmitted and received in the chat room after the participant started participating and the previous chat data in a personal drive corresponding to the participant based on an account type of the participant; deleting the chat data stored in the shared drive corresponding to the administrator in response to a request to terminate the chat room; and deleting the chat data stored in the personal drive corresponding to the participant; convert the chat room type into a second type when an administrator account is converted into a second type account; and terminate use of the shared drive in response to a type conversion of the chat room; manage the first type chat room in a suspended state when an administrator account is converted into a second type account; and restrict access to the chat data stored in the shared drive while the suspended state continues; convert the chat room type into a second type based on a duration of the suspended state; and terminate use of the shared drive based on a type conversion of the chat room; remove an access restriction on the chat data stored in the shared drive when the administrator account is converted into the first type account in the suspended state; remove an access restriction on the chat data stored in the shared drive when an administrator authority is transferred to a participant with the first type account participating in the chat room in the suspended state; receive, from a user, a request to generate the chat room to which at least one participant is assigned; generate, as the first type, the chat room comprising the user and at least one participant based on an account type of the user; allocate a space for the chat room in the shared drive; and set the user as the administrator of the chat room; store at least one of the chat data transmitted and received in the chat room after the participant started participating and the previous chat data in a personal drive corresponding to the participant based on an account type of the participant; delete the chat data stored in the shared drive corresponding to the administrator in response to a request to terminate the chat room; and delete the chat data stored in the personal drive corresponding to the participant.
As mentioned above with respect to the independent claims, the generic server/processor limitation is no more than mere instructions to apply the exception using generic computer component. Also, these limitations are an attempt to limit the abstract idea to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
These claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are simply steps performed by a generic computer. The claim merely amounts to the application or instructions to apply the abstract idea on a server, and is considered to amount to nothing more than requiring a generic server/processor to merely carry out the abstract idea itself.
The dependent claims do not impart patent eligibility to the abstract idea of the independent claims. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as integrating the abstract idea into a practical application.
Accordingly, claims 2-10 and 13-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
. Richter et al, U.S. Patent No. 9,652,810, Dynamic Chat Box,
Spataro et al. U.S. Patent No. 8,713,105, System and Method for 
 Collaboration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007. The examiner can normally be reached 7:30 AM-3:30 PM. M.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARGON N NANO/Primary Examiner, Art Unit 2443